      Case: 1:17-md-02804 Doc #: 3591 Filed: 12/29/20 1 of 7. PageID #: 507677




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 IN RE NATIONAL PRESCRIPTION                        MDL No. 2804
 OPIATE LITIGATION
                                                    Case No. 17-MD-2804
 This document relates to:
                                                    Judge Dan Aaron Polster
 All Cases


      WALGREENS’ MOTION FOR CLARIFICATION AND RECONSIDERATION
             WITH RESPECT TO CERTAIN PRIVILEGE CLAIMS

         The basis for Walgreens’ objection to the Special Master’s privilege ruling was that the

Special Master applied an incorrect legal standard when he held that “discussion[s] with counsel

on how to comply with DEA regulations” are not privileged if the advice is sought in connection

with “normal business operations” rather than in the context of “a current DEA investigation.”

Doc. # 3562 at 3. This Court’s Order on Walgreens’ objection (Doc. # 3584) did not address the

Special Master’s legal standard but still concluded, based on the Court’s own review, that the

Court would overrule Walgreens’ claims of privilege with respect to nine of the ten documents

still at issue.

         Walgreens brings this motion for clarification and reconsideration for two reasons. First,

the Court’s Order leaves unclear whether the Court meant to adopt or reject the legal standard

articulated by the Special Master for evaluating claims of privilege. The parties need clarity

about the Court’s views on this question. Second, the Court overruled Walgreens’ claims of

privilege without the benefit of input from Walgreens on the relevant facts, as Walgreens’

objection addressed only the legal issue that formed the basis for the Special Master’s decision.

While Walgreens does not seek to re-raise every claim of privilege here, it respectfully submits

that the Court should reconsider its decision at least with respect to certain redactions to just
     Case: 1:17-md-02804 Doc #: 3591 Filed: 12/29/20 2 of 7. PageID #: 507678




three documents in order to protect important attorney-client communications reflecting requests

for legal advice on the issues that go to the heart of this litigation.

I.      The Court Should Clarify that the Attorney-Client Privilege Extends to Legal
        Advice on How to Comply with Regulatory Obligations.

        The Special Master’s decision followed from his views that (1) the attorney-client

privilege applies differently to requests for legal advice concerning regulatory obligations than it

does to requests for advice regarding other legal obligations, and (2) when a party seeks legal

advice on “how to comply with” regulatory obligations, the privilege depends on whether the

request comes in the context of an active government investigation. The law does not recognize

either distinction.

        As Walgreens explained in its objection to the Special Master’s ruling (see Doc. # 3571;

Doc. # 3581), nothing turns on whether a party seeking legal advice is looking for guidance on

how to comply with legal obligations imposed by a regulation, as opposed to those imposed by a

statute or the common law. This Court could not be clearer that it views DEA regulations (and

perhaps also the agency’s sub-regulatory guidance) as imposing legal obligations on which it

intends to instruct a jury. Likewise, the privilege does not depend on whether a party seeks legal

advice before, during or after a government investigation. In their response to Walgreens’

objection (Doc. # 3577), Plaintiffs do not take issue with either of these points. Indeed, it would

subvert all of the goals of the attorney-client privilege if it did not extend to communications in

which a party seeks legal advice about how to comply with a complex regulatory regime before

the government arrives to investigate alleged non-compliance. The law seeks to encourage such

communications with counsel by guaranteeing their confidentiality. But it would clearly

discourage these valuable communications if courts permitted their use in private litigation




                                                    2
      Case: 1:17-md-02804 Doc #: 3591 Filed: 12/29/20 3 of 7. PageID #: 507679




against the party that did not wait for the government to initiate an investigation before seeking

legal advice on how to meet its regulatory obligations.

        The Court’s Order did not address the legal issues raised by Walgreens’ objection, but

they are certain to recur in this litigation. Accordingly, Walgreens requests that the Court clarify

that the Special Master’s statement of the law is incorrect. The Court should clarify that (1) the

attorney-client privilege applies in the same way to requests for legal advice about how to

comply with regulatory obligations as it does to requests for legal advice about how to comply

with other legal obligations, and (2) the privilege applies to requests for legal advice about how

to comply with legal obligations during regular business operations as well as during government

investigations.

II.     The Court Should Reconsider the Order with Respect to Certain Redactions to
        Three Documents.

        While Walgreens’ objected to the faulty legal premise of the Special Master’s ruling, the

Court’s Order addressed a different, factual question that was not briefed: whether the “primary

purpose” of the communications at issue was “soliciting or receiving legal, as opposed to

business, advice.” Doc. # 3584 at 1. In the context of this motion, Walgreens requests that the

Court reconsider its answer to that question for just a handful of redactions to three documents

with the benefit of a more complete record.1




1
  It appears from the Order that the Court has had access in camera to the unredacted documents.
Walgreens is not aware whether the Court has reviewed the complete set of its submissions to the
Special Master regarding these privilege claims.


                                                 3
     Case: 1:17-md-02804 Doc #: 3591 Filed: 12/29/20 4 of 7. PageID #: 507680




       E04435492 (Redactions on Fourth Page2). This document is a 2008 memorandum that

attaches a chart reflecting a November 2008 “Exit Meeting Outline” at the conclusion of an

internal audit of DEA compliance issues at Walgreens’ Perrysburg distribution center. In general

terms, the Exit Meeting Outline identifies: a wide range of potential compliance issues and topics

(first column); in each case the “Risk” (second column) of an event that could result in non-

compliance under certain circumstances; the internal auditors’ “Recommendation” (third

column) to help prevent the risk event from occurring; and a “Response” (fourth column)

identifying, for example, steps underway and action items. In almost all instances, none of this

reflects communications seeking or providing legal advice, and Walgreens produced the

document to Plaintiffs with only minimal redactions.

       Item 2 on the fourth page of the full document, however, plainly reflects privileged

communications seeking legal advice. The unredacted portion of the third column shows the

auditors’ recommendation to assemble a cross-functional team that includes lawyers to address

the issue under discussion. Then the fourth column specifically reflects that “Corporate &

Regulatory Law” (i.e., in-house lawyers) is already “currently in process of addressing this

Issue.” The redacted text explains what “this Issue” is and demonstrates that it specifically

relates to compliance with the company’s legal obligations under an identified regulation. The

only possible basis for Corporate & Regulatory Law to be “addressing this Issue” is to help the

company understand and comply with its legal obligations—not to provide business advice. To

unredact the text on this page would improperly reveal the substance of the request for legal

advice directed to these lawyers.



2
  For convenience, this brief refers to pages of the entire unredacted version of the document.
As the documents themselves include memoranda with attachments or are compilations of
documents, internal page numbering may be inconsistent.
                                                 4
     Case: 1:17-md-02804 Doc #: 3591 Filed: 12/29/20 5 of 7. PageID #: 507681




       E04435487 (Redactions on Fourth and Fifth Pages). This document reflects the

conclusions of the same 2008 internal audit. Again, Walgreens has produced the entire

document with only minimal redactions. The redactions on the fourth and fifth pages of the full

document mirror those on the prior document, concerning the same issue and recommendation to

obtain legal advice (rather than business advice) regarding the same regulatory compliance

issues—a recommendation that the company followed by consulting in-house counsel, as the

prior document and this document (on the fifth page) demonstrate. Again, to unredact this text

would improperly reveal the substance of a request for legal advice directed at the company’s in-

house lawyers.

       E04436083 (Redactions on 26th Page). This document is part of a large compilation of

documents assembled several years after the first two, also originating with the internal audit

department and relating to the Perrysburg distribution center. Walgreens has produced this entire

285-page compilation of internal audit documents with a negligible number of redactions. Here,

the redactions on the 26th page relate back to the prior 2008 audit. They reflect similar legal

issues and reflect the steps that Walgreens employees took to implement the legal advice they

received following the 2008 requests to counsel discussed above. If unredacted, comparison of

this document to the prior two would permit the reader to determine much of the substance of the

same requests for advice concerning legal rather than business issues.

                                         *       *       *

       Walgreens appreciates the Court’s consideration of this unusual application and

respectfully asks the Court to clarify and grant limited reconsideration of its Order on

Walgreens’ objections to the Special Master’s privilege ruling.




                                                 5
    Case: 1:17-md-02804 Doc #: 3591 Filed: 12/29/20 6 of 7. PageID #: 507682




Dated: December 29, 2020               Respectfully submitted,


                                       /s/ Kaspar J. Stoffelmayr
                                       Kaspar J. Stoffelmayr
                                       Brian C. Swanson
                                       Katherine M. Swift
                                       Sharon Desh
                                       BARTLIT BECK LLP
                                       54 West Hubbard Street
                                       Chicago, IL 60654
                                       Phone: (312) 494-4400
                                       kaspar.stoffelmayr@bartlitbeck.com
                                       brian.swanson@bartlitbeck.com
                                       kate.swift@bartlitbeck.com
                                       sharon.desh@bartlitbeck.com

                                       Alex J. Harris
                                       BARTLIT BECK LLP
                                       1801 Wewatta Street, 12th Floor
                                       Denver, CO 80202
                                       (303) 592-3100
                                       alex.harris@bartlitbeck.com

                                       Counsel for Walgreens Boots Alliance,
                                       Walgreen Co., and Walgreen Eastern Co., Inc.




                                       6
     Case: 1:17-md-02804 Doc #: 3591 Filed: 12/29/20 7 of 7. PageID #: 507683




                                CERTIFICATE OF SERVICE
       I hereby certify that on this 29th day of December 2020, I electronically filed a copy of the

foregoing with the Clerk of the Court using the ECF system, which sent notification of such filing

to all counsel of record.

                                               /s/ Kaspar Stoffelmayr
                                               Kaspar Stoffelmayr

                                               Attorney for Walgreens Boots Alliance,
                                               Walgreen Co., and Walgreen Eastern Co., Inc.
